UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): April 19, 2013 (April 16, 2013) HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 333-121787 20-0937461 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7075 Gratiot Road, Suite One Saginaw, MI 48609 (Address of principal executive offices) (Zip Code) (248)750-1015 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) {00297184.2 } On April 19, 2013, HPIL Holding (the “Company”) filed a Current Report on Form 8-K with the Securities and Exchange Commission (the “Initial 8-K”) to furnish a press release announcing the non-reliance on certain financial statements, the pending restatement of those financial statements, and filing of related amended 10-Q reports reflecting the restatement (the “Press Release”). This Current Report on Form 8-K/A is being filed to correct the expected date of filing the amended 10-Q reports reported in the Initial 8-K and Press Release.
